In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 16-354V
                                      Filed: February 8, 2017

* * * * * * * * * * * *                    *              UNPUBLISHED
DUFHANE HYDE, Sr. as parent and legal      *
representative of the estate of his son    *
DUFHANE HYDE, Jr. deceased,                *
                                           *
                     Petitioner,           *              Special Master Gowen
                                           *
v.                                         *              Joint Stipulation on Damages;
                                           *              Diphtheria, Tetanus, Acellular
SECRETARY OF HEALTH                        *              Pertussis (“DTaP”);
AND HUMAN SERVICES,                        *              Haemophilus Influenzae
                                           *              Type B (“Hib”); Inactivated Polio
                     Respondent.           *              (“IPV”); Encephalopathy; Death
                                           *
* * * * * * * * * * * * *
Andrew P. Garza, Law Offices of Andrew P. Garza, L.L.C., Glastonbury, CT, for petitioner.
Voris E. Johnson, United States Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

        On March 18, 2016, Dufhane Hyde, Sr. (“petitioner”) filed a petition on behalf of his
deceased son, Dufhane Hyde, Jr., pursuant to the National Vaccine Injury Compensation
Program.2 42 U.S.C. §§ 300aa-10 to 34 (2012). Petitioner alleged that as a result of receiving
diphtheria, tetanus, acellular pertussis (“DTaP”), haemophilus influenzae type B (“Hib”), and
inactivated polio (“IPV”) vaccines on March 20, 2014, Dufhane Hyde, Jr., suffered a Table
encephalopathy and died on March 21, 2014, as a result of his vaccine-related injury. Petition at
1-2.

1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
                                                     1
        On February 8, 2017, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. The stipulation acknowledges that Dufhane, Jr.
sustained the first symptom or manifestation of the onset of an encephalopathy within the time
period set forth in the Vaccine Injury Table for the DTaP vaccine, and states that “[t]here is not a
preponderance of evidence that Dufhane, Jr.’s encephalopathy or death was due to factors
unrelated to the DTaP vaccine . . . [a]ccordingly petitioner is entitled to compensation under the
terms of the Vaccine Program.” Stipulation at ¶¶ 6-7. The parties agree to the joint stipulation,
attached hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following in compensation:

    a. A lump sum of $360,000.00 in the form of a check payable to petitioner as legal
       representative of the estate of Dufhane Hyde, Jr. This amount represents
       compensation for all damages that would be available under 42 U.S.C. § 300aa-
       15(a).

        Id. at ¶ 8.

        The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms
of the parties’ stipulation.3

        IT IS SO ORDERED.

                                                          s/Thomas L. Gowen
                                                          Thomas L. Gowen
                                                          Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     2